BUETTNER, J.,
dissenting,
¶ 1 A tortfeasor does not become uninsured simply because the injured party chooses not to seek recovery for damages within the statute of limitations. That is the effect of the majority opinion. The tortfea-sor had $20,000 of insurance available. The tortfeasor was underinsured in the amount of $5,000 (considering stipulated damages of $25,000). The trial court judgment gave Insured exactly what was bargained for: insurance coverage for damages exceeding the amount of the tortfeasor’s insurance. Buzzard v. Farmers Ins. Co., 1991 OK 127, 824 P.2d 1105.